Exhibit The InnerLight Compensation Plan Contents: INTRODUCTION OVERVIEW – 9 WAYS TO EARN WITH INNERLIGHT INNERLIGHT’S PLAN Page 2 DIFFERENT TYPES OF CUSTOMERS IN THE BEGINNING… Page 3 BECOMING AN INDEPENDENT BUSINESS CONSULTANT FIRST ORDER BONUS Page 4 ENROLLER RELATIONSHIPBONUS / BUSINESS BUILDER POOL Pages 6 & 7 MANAGEMENT LEVELS Page 8 EXECUTIVE LEVELS Page 10 DIAMOND LEVELS Page 14 UNDERSTANDING COMPRESSION / CHECK MATCHING BONUSES Page16 GLOSSARY OF TERMS Page 17 THE PLAN AT A GLANCE Page 21 Tables: TABLE 1 – FIRST ORDER BONUS – page 5 TABLE 2 – BUSINESS BUILDERS POOL –page 7 TABLE 3 – MARKETING PHASE/UNILEVEL PLAN – page 9 TABLE 4 – MANAGEMENT PHASE/GENERATION PLAN – page 13 TABLE 5 – EXECUTIVE BONUS POOL – page 15 InnerLight Incorporated, 867 East 2260 South, Provo, Utah 84606Tel: 1-801-655-0601 Web:www.innerlightinc.com Version 03-2008. All illustrations and numerical earnings represented are for example only. Your income will be based on your personal efforts and abilities. 1 INTRODUCTION It is important that you fully understand InnerLight’s compensation plan. We encourage you to familiarize yourself with this simple and duplicatable plan. The better you understand it, the better you can teach it to others. There are 9 different ways to earn with InnerLight and you choose which, and how many, of these ways you would like to earn income! OVERVIEW - YOU CAN EARN 9 DIFFERENT WAYS WITH INNERLIGHT! (1)Retail Profits-InnerLight’s retail pricing allows you to earn a 33% profit margin. (2)Preferred Customer Profits-whenone of your Preferred Customers purchases products, the Company will then send you the difference between wholesale and the Preferred Customer Price and if you are eligible, will also pay you commissions on the CV of your Preferred Customers orders. (3) First Order Bonuses -allows new distributors to earn significant income in their first few weeks and months by paying a 30% First Order Bonusto those who directly enroll the new distributor (this new distributor is called an E-1), 10% of those orders placed by your enrolled IBC’s enrollees (E-2), and 5% when an E-2 enrolls a new IBC (E-3). (4) Commissions –for those whobuild a Downline team, you may receive a 5%commission paid down to 5 levels. The distributors in these Downlineteamspurchase products for both consumption and resale, and those purchases are totaled to equal the Commissionable Volume (CV). (5) Enroller Bonuses– you may earn an additional 3% Enroller Bonus on those you have personally enrolled into InnerLight, as well as an additional 3% on those that your personal enrollee’s enroll. (6) Business Builder Pool– open to all those qualified as a Business Builder and above. Once you enroll and develop 2 Business Builders in 30 days, you are eligible for one share in the pool. Develop 3 Business Builders in 30 days, and you are eligible for two shares in the pool – 4 Business Builders gives you three shares, etc. (7) Generation Bonuses–once you have reached the rank of Bronze Executive or above, you are eligible to receive generation bonuses that can pay you a percentage of your entire Downline’s volume. (8) CheckMatching Bonuses-A CheckMatching Bonus of up to 25% can be earned on all of those you have personally enrolled as an InnerLight distributor, no matter where they are in your organization. (9)Executive Pool- 1% of InnerLight’s worldwideVolume (CV) thatis divided up among allthose ranked Diamond Executive and above who are qualified to be in this pool. INNERLIGHT’S PLAN InnerLight’s Compensation Plan was specifically designed for our type of company; one which has high-quality, consumable products. In the design of the InnerLight plan, we made sure three major areas were covered. a) We allow new recruits to earn upfront money and experience early success to ensure retention. b) Substantial “middle management” earnings allowing the part-timer to build a successful business. c) Strong back-end payouts attracting and retaining the seasoned network marketing veteran. The InnerLight Compensation Plan is call a “Uni-Gen Plan”. It is a hybrid compensation plan that has the simplicity of a Unilevel plan, the Generation payout of a Stairstep plan, Check Matching Bonuses like those found in a Binary Plan, plus many other exciting features such as First Order Bonuses, Enroller Bonuses, the Business Builder Pool and the Diamond Pools which are all unique to InnerLight. 2 DIFFERENT
